Matter of Steven L. v Audrey L. (2020 NY Slip Op 03741)





Matter of Steven L. v Audrey L.


2020 NY Slip Op 03741


Decided on July 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2020

Manzanet-Daniels, J.P., Gische, Kern, Oing, González, JJ.


11755 -12528/18

[*1] In re Steven L., Petitioner-Respondent,
vAudrey L., Respondent-Appellant.


Andrew J. Baer, New York, for appellant.
Steven L., respondent pro se.

Order, Family Court, New York County (Jacob Maeroff, Referee), entered on or about September 10, 2019, which denied respondent's motion to vacate an order of protection entered upon her default, unanimously affirmed, without costs.
Respondent failed to demonstrate a reasonable excuse for her failure to appear at the hearing on the family offense petition (see CPLR 5015[a][1]; Matter of Jenny F. v Felix C., 121 AD3d 413 [1st Dept 2014]). She also failed to offer any meritorious defense to the underlying claims. Regardless of respondent's grievances against her brother, she did not deny her threatening
behavior that supported the Order of Protection.
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2020
CLERK